El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta cansa gira sobre nna acusación que es como signe:
“En la Corte de Distrito de San Juan, a 22 de enero de 1914. El Fiscal formula acusación contra Francisco Vázquez B. por un delito de infracción al artículo 288 del Código Penal, misdemeanor, cometido como sigue: El citado Francisco Vázquez B. allá el día 20 de enero de 1914, en la ciudad de San Juan que forma parte del dis-trito judicial del mismo nombre, tenía arrendada la casa No. 5 de la calle del Mercado, de la propiedad de Luis Garófalo, la que era dedi-cada a citas deshonestas, arrendando las habitaciones a mujeres dedi-cadas a la prostitución. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad del Pueblo de Puerto Pico. ’ ’

\

El artículo 288 al cual se ha hecho referencia es como sigue:
“Artículo 288. — Toda persona que tuviere establecida una casa escandalosa o dedicada a citas deshonestas, o una casa de recreo en la cual habitualmente se perturbare la tranquilidad, bienestar o de-coro del inmediato vecindario,' o mesón en que se promovieren des-órdenes constantemente; o que arrendare cualquier habitación o casa de vecindad, sabiendo que va a dedicarse a citas deshonestas o a la prostitución, será reo de misdemeanor.”
No existe alegación alguna en esta acusación de que Váz-quez alquilara las habitaciones sabiendo que eran dedicadas a citas deshonestas o a la prostitución. La mera alegación de que la casa se dedicaba a fines de prostitución alquilando Vázquez las habitaciones a mujeres entregadas a la pros-titución no es equivalente a una, alegación de conocimiento por parte de Vázquez. De acuerdo con el artículo 288 es indispensable que se alegue el conocimiento.
*457En el caso de United States v. Carll, 105 U. S., 611, la corte resolvió ‘ que cuando el conocimiento era un elemento esencial del delito, el dejar de alegar dicho conocimiento hacía defectuosa la acusación. Al considerar este tribunal hechos casi idénticos a los de ese caso, declaró en el de El Pueblo v. García, 9 D. P. R., 434, después de estudiar las autoridades, que era defectuosa una acusación por falsificación, de moneda en la cual no se alegaba que el acusado sabía que la moneda puesta en circulación era falsa. En el caso de El Pueblo v. Ferraris, 15 D. P. R., 813, se resolvió al citar la opinión .del Juez Sr. Stephens, que si en un caso determinado falta el elemento mental de cualquier conducta que se alegue que constituye delito, dicho delito no se cometía. Véase asimismo .a 14 Cye., 491, y 22 Cyc., 327 y páginas siguientes.
La prueba de este caso tiende a establecer que el acu-sado conocía la reputación de la casa. No se formuló ninguna objeción a la acusación en la corte inferior. Pero siendo substancial el error no quedó subsanado por el veredicto o la sentencia. Véase el caso de Territory v. Cortez, 103 Pac., 265, donde se cita el de United States v. Carll, supra, y otros casos.
Aunque. a primera vista puede parecer fuerte que deba revocarse una sentencia cuando la prueba tendía a mostrar el conocimiento del delito .por parte del acusado, es evidente, sin embargo, que el acusado jamás ha sido oído en lo que respecta a la cuestión de si tenía él conocimiento o no del ca-rácter ilícito de la casa. En el presente caso quizás las par-tes todas fueron a juicio sin ningún conocimiento de que se imputaba al acusado el delito de alquilar habitaciones a sa-= hiendas de que iban a ser dedicadas a fines de prostitución. Sea como fuere, cierto es que el acusado no fué informado por la acusación de que en ésta se alegaba que él tenía cono-cimiento criminal del delito y no debió habérsele condenado sin' qué' tuviera oportunidad de defenderse de ésa imputa-ción. El estatuto ps claro y debe ser fácil a los Fiscales- obser-*458vario cuando se quiere obtener una condena. Debe revocarse, la sentencia apelada.

Revocada la sentencia apelada y 'absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro,' Aldrey y Hutcbison.